EXHIBIT 10.59

AMERICAN CAPITAL, LTD.

LOCK UP AGREEMENT

This LOCK UP AGREEMENT (this “Agreement”), dated as of November 20, 2009, is
entered into by and among American Capital, Ltd., a Delaware corporation (the
“Company”), and each of the undersigned creditors of the Company (each a
“Consenting Creditor” and, collectively, the “Consenting Creditors”). The
Consenting Creditors, the Company and any subsequent creditor of the Company
that becomes a party hereto in accordance with the terms hereof (also, a
“Consenting Creditor”) are referred to herein as the “Parties.”

RECITALS

WHEREAS, the Company intends to enter into an out-of-court exchange of loans and
securities (the “Exchange”) in accordance with the terms set forth in the term
sheet attached hereto as Exhibit A (the “Term Sheet”) and, in the case of the
Private Noteholders and the Public Noteholders (as defined below), on terms that
are consistent with and no more favorable than those set forth in the Term Sheet
(the “Private/ Public Terms”), in respect of:

(i) all of the Company’s outstanding obligations under that certain Credit
Agreement, dated as of May 16, 2007, by and among the Company, Wachovia Bank,
National Association, as the administrative agent (in such capacity, the
“Administrative Agent”), and the banks and other financial institutions that are
parties thereto from time to time (the “RLOC Lenders”), as amended by the First
Amendment dated as of December 7, 2007 and the Second Amendment dated as of
September 29, 2008 (as so amended and as hereinafter amended from time to time,
the “Credit Agreement”);

(ii) the Company’s outstanding $82,000,000 5.92% Senior Notes, Series A, due
September 1, 2009 (the “5.92% Notes”), which were issued pursuant to that
certain Note Purchase Agreement, dated as of September 1, 2004, by and among the
Company and the purchasers party thereto, as amended by the First Amendment
dated as of March 30, 2009 (as so amended and as hereinafter amended from time
to time, the “2004 Note Purchase Agreement”);

(iii) the Company’s outstanding $85,000,000 6.46% Senior Notes, Series B, due
September 1, 2011 (the “6.46% Notes”), which were issued pursuant to the 2004
Note Purchase Agreement;

(iv) the Company’s outstanding $126,000,000 6.14% Senior Notes, Series 2005-A,
due August 1, 2010 (the “6.14% Notes”), which were issued pursuant to that
certain Note Purchase Agreement, dated as of August 1, 2005, by and among the
Company and the purchasers party thereto, as amended by the First Amendment
dated as of March 30, 2009 (as so amended and as hereinafter amended from time
to time, the “2005 Note Purchase Agreement”);

 

1



--------------------------------------------------------------------------------

(v) the Company’s outstanding $75,000,000 Floating Rate Senior Notes, Series
2005-B, due October 30, 2020 (the “Floating Rate Notes”), which were issued
pursuant to that certain Note Purchase Agreement, dated as of September 26,
2005, by and among the Company and the purchasers party thereto, as amended by
the First Amendment dated as of March 30, 2009 and the Second Amendment dated as
of August 18, 2009 (as so amended and as hereinafter amended from time to time,
the “Floating Rate Note Purchase Agreement”);

(vi) the Company’s outstanding €14,000,000 5.177% Senior Notes, Series 2006-A,
due February 9, 2011 (the “5.177% Notes”), which were issued pursuant to that
certain Note Purchase Agreement, dated as of February 9, 2006, by and among the
Company and the purchasers party thereto, as amended by the First Amendment
dated as of March 30, 2009 (as so amended and as hereinafter amended from time
to time, the “2006 Note Purchase Agreement”; and together with the 2004 Note
Purchase Agreement, the 2005 Note Purchase Agreement and the Floating Rate Note
Purchase Agreement, the “Note Purchase Agreements”); and

(vii) the Company’s outstanding ₤3,000,000 6.565% Senior Notes, Series 2006-B,
due February 9, 2011 (the “6.565% Notes” and together with the 5.92% Notes, the
6.46% Notes, the 6.14% Notes, the Floating Rate Notes and the 5.177% Notes, the
“Private Notes”), which were issued pursuant to the 2006 Note Purchase
Agreement; and

(viii) the Company’s outstanding $550,000,000 6.85% Senior Notes due August 1,
2012 (the “Public Notes”), which were issued pursuant to that certain Indenture,
dated as of April 26, 2007, as supplemented by the First Supplemental Indenture
dated as of July 19, 2007, by and among the Company and Wilmington Trust Company
as Indenture Trustee (as so supplemented and as hereinafter supplemented or
amended from time to time, the “Indenture”);

WHEREAS, in the event that less than 100% of the RLOC Lenders, 100% of the
holders of the Private Notes (the “Private Noteholders”) and $467,500,000 in
principal amount of the holders of the Public Notes (the “Public Noteholders”)
agree to enter into the Exchange, the Company intends to implement the
transactions provided for in the Term Sheet and the Private/Public Terms
(collectively, the “Transaction”) through a solicitation of votes (the
“Solicitation”) for a proposed prepackaged chapter 11 plan of reorganization
(the “Plan”) pursuant to Regulation D of the Securities Act of 1933, as amended
(the “Securities Act”), and sections 1125, 1126 and 1145 of chapter 11, title
11, of the United States Code (the “Code”) and the commencement by the Company
of a voluntary reorganization case (the “Case”) under the Code in the United
States Bankruptcy Court for the District of Delaware (the “Court”), and the
Company intends to conduct the Exchange and the Solicitation simultaneously.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1. Preparation of Restructuring Documents.

(a) Promptly following effectiveness of this Agreement in accordance with
Section 11 hereof, (i) representatives of the Company, the RLOC Lenders and
participating Private Noteholders and Public Noteholders will prepare such
definitive credit agreements, note purchase agreements, indentures and related
agreements and documents as are necessary and appropriate to effectuate the
Exchange and the Transaction and that are consistent in all material respects
with the Term Sheet and the Private/Public Terms, and (ii) the Company shall
prepare the Plan, a related exchange offering memorandum and disclosure
statement (the “Disclosure Statement”) and such other agreements, ballots and
other documents as shall be required to commence and complete the Exchange and
the Solicitation and that are consistent in all material respects with the Term
Sheet and the Private/Public Terms (all of the foregoing collectively referred
to as “Restructuring Documents”). The Company acknowledges (x) the Plan will
provide for the treatment of obligations of the Company other than the
obligations under the Credit Agreement, the Private Notes and the Public Notes
and (y) the Term Sheet and the Private/Public Terms do not address all matters
that must be agreed upon in connection with the Exchange and the restructuring
(“Debt Restructuring”) of the Company’s debt obligations. The Company
acknowledges and agrees that, notwithstanding any other provision of this
Agreement, all terms relating to the Exchange, the Transaction and the Debt
Restructuring and all Restructuring Documents must be satisfactory to the
Administrative Agent in its reasonable discretion.

(b) Each Party agrees to cooperate and use its commercially reasonable efforts
to complete, or assist the other Parties, as appropriate, in the completion of,
all Restructuring Documents as promptly as possible.

(c) Each Restructuring Document shall be subject to the approval of (i) the
Company, and (ii) RLOC Lenders holding at least one-half of the Outstanding
Amount of all Loans, LOC Obligations and Participation Interests therein under
and as defined in the Credit Agreement (the “Majority Consenting Creditors”) as
represented to the Company in writing by the Administrative Agent.

2. Support of the Exchange and Reorganization; Additional Covenants.

Subject to the terms and conditions hereof and sections 1125, 1126 and 1145 of
the Code (if and to the extent applicable) and so long as a Termination Event
(as defined below) has not occurred, or has occurred but has been duly waived or
cured in accordance with the terms hereof:

(a) Neither the Company nor any Consenting Creditor with respect to the claims
arising under the Credit Agreement (the “Claims”) held by such Consenting
Creditor listed in Exhibit B will:

(i) object to the Exchange, the Solicitation or confirmation of the Plan or
otherwise commence any proceeding to oppose or alter the Exchange or the Plan,
the Disclosure Statement, the Court orders to be prepared in connection
therewith, or any Restructuring Document approved by the Majority Consenting
Creditors;

 

3



--------------------------------------------------------------------------------

(ii) vote for, consent to, support or participate in the formulation of any
reorganization, recapitalization or restructuring other than the Transaction as
contemplated by the Restructuring Documents;

(iii) directly or indirectly seek, solicit, support or encourage any
reorganization (whether pursuant to a plan under the Code or otherwise) other
than the Exchange or the Plan, or any sale, proposal or offer of dissolution,
winding up, liquidation, reorganization, merger, reorganization or restructuring
of the Company or any of its subsidiaries that reasonably could be expected to
prevent, delay or impede the successful implementation of the reorganization as
contemplated by the Exchange, the Plan and the Restructuring Documents;

(iv) object to the Solicitation or any other solicitation of consents under the
Exchange or the Plan; or

(v) take any other action not required by law that is inconsistent with, or that
would materially delay, confirmation or consummation of, the Exchange or the
Plan in accordance with the Restructuring Documents.

(b) The Company agrees to:

(i) support and consummate the Transaction, this Agreement and the Plan;

(ii) take any and all necessary action in furtherance of the Transaction
contemplated under this Agreement, the Plan and the Term Sheet;

(iii) not amend, modify or support in any manner amendments or modifications to
the Plan or any Plan related documents, including, without limitation, with
respect to the treatment of or consideration provided to any non-accepting
impaired classes, which amendment, modification or other form of support is
inconsistent with this Agreement and is not otherwise consented to by the
Majority Consenting Creditors; and

(iv) use its commercially reasonable efforts to effectuate and consummate the
Plan in accordance with the Restructuring Documents within the timeframes set
forth herein.

(v) if a Case is to be commenced, pay prior to commencement of the Case all
accrued and unpaid interest at the default rate and all accrued and unpaid fees
in respect of the Credit Agreement.

(c) Each Consenting Creditor severally (and not jointly) agrees, with respect to
the Claims held by such Consenting Creditor listed in Exhibit B:

(i), to participate in the Exchange in accordance with the terms set forth in
the Term Sheet, the Private/Public Terms and the Restructuring Documents;

 

4



--------------------------------------------------------------------------------

(ii) to vote such Claims to accept the Plan by duly executing and delivering a
ballot accepting the Plan, subject to its receipt of a Disclosure Statement and
other solicitation materials in respect of the Plan that comply with applicable
non-bankruptcy law, rule and/or regulation or otherwise provide adequate
information; provided, however, if the Company subsequently commences a Case,
the Court shall have determined that the solicitation of acceptances of the Plan
satisfied the requirements of sections 1125 and 1126 of the Code, as applicable;

(iii) that it will not change or withdraw its vote or its consent to accept the
Exchange or the Plan; and

(iv) that it shall not directly or indirectly sell, assign, pledge, hypothecate,
grant an option on, or otherwise dispose of (each, a “transfer”) any of such
Claims; provided, however, that any Consenting Creditor may (A) transfer any
such Claim to (x) an entity that executes and delivers to the Company a duly
executed counterpart of this Agreement, or (y) an entity that agrees in writing,
in form and substance satisfactory to the Company and the Administrative Agent,
to be bound by the terms of this Agreement or (B) sell Participating Interests
(as defined in Section 7) as long as such Participating Interests are included
in such Claims approving this Agreement.

This Agreement shall in no way be construed to preclude any Consenting Creditor
from acquiring additional claims under the Credit Agreement, provided, however,
that any such additional claims under the Credit Agreement shall automatically
be subject to all of the terms of this Agreement.

3. Confirmation of the Plan. In the event the Company commences a Case, the
Company shall use its commercially reasonable efforts to obtain confirmation of
the Plan in accordance with the Restructuring Documents within the timeframe set
forth herein following the commencement of the Case in accordance with the Code
and on terms consistent with this Agreement, and the Consenting Creditors shall
cooperate in that regard. The Company and the Consenting Creditors shall take
all reasonable necessary and appropriate actions to achieve confirmation of the
Plan.

4. Termination of Agreement. This Agreement may be terminated by delivery of a
written notice in accordance with Section 14 below to the other Parties and the
obligations of each of the Parties hereunder shall thereupon terminate and be of
no further force and effect with respect to each Party, upon the occurrence of
the following (each a “Termination Event”):

(i) The consummation of the Transaction and the effective date of the Plan or a
written agreement by the Company and the Majority Consenting Creditors
terminating this Agreement;

(ii) By (A) the Company or the Administrative Agent if (1) the Exchange shall
not have been consummated in accordance with the Term Sheet and the
Private/Public Terms by January 15, 2010 and (2) the Company shall not have
commenced the Case by January 15, 2010, unless the Company and the
Administrative Agent have agreed in writing to extend such date; provided,
however, that any such extension may be to a date no later than January 31,
2010;

 

5



--------------------------------------------------------------------------------

(iii) By the Company or the Majority Consenting Creditors if the Company has
commenced the Case and:

(1) Any material order is entered that is inconsistent with this Agreement, the
Term Sheet, the Private/ Public Terms or the Restructuring Documents that is
objected to thereafter on a timely basis by the Majority Consenting Creditors
acting through the Administrative Agent;

(2) An order finding that the Solicitation complied with sections 1125 and 1126
of the Code and confirming the Plan, in form and substance reasonably
satisfactory to the Majority Consenting Creditors acting through the
Administrative Agent, shall not have been entered on or before March 15, 2010,
provided that the Company and the Administrative Agent may agree in writing to
extend such date to no later than March 31, 2010; or

(3) The Plan shall not have been consummated by March 31, 2010; or

(4) The Case is dismissed or converted to a case under chapter 7 of the Code or
a trustee or examiner shall have been appointed in the Case;

(iv) By the Majority Consenting Creditors, if the Company shall breach any of
its material obligations under this Agreement or shall determine to pursue, or
announce its intention to pursue, a voluntary reorganization case under chapter
11 of the Code on terms and conditions that are not consistent with the terms
and conditions of this Agreement, the Term Sheet, the Private/Public Terms or
Restructuring Documents or amend or modify, or support in any manner amendments
or modifications to, the Plan or any Restructuring Documents, including, without
limitation, with respect to the treatment of or consideration provided to any
non-accepting impaired classes, which amendment, modification or other form of
support is inconsistent with this Agreement, the Term Sheet, the Private/Public
Terms or the Restructuring Documents and is not otherwise consented to by the
Majority Consenting Creditors;

(v) By the Company, if a number of Consenting Creditors shall breach their
material obligations under the Agreement (to the extent not otherwise waived in
accordance with the terms hereof) or shall determine to pursue, or announce
their intention to pursue, a reorganization case under chapter 11 of the Code on
terms and conditions that are not consistent with the terms and conditions of
the Plan, such that fewer than the holders of at least two-thirds in amount and
a majority in number of the Outstanding Amount of all Loans, LOC Obligations and
Participation Interests therein under and as defined in the Credit Agreement
(the “Requisite Consenting Creditors”) continue to be parties in compliance with
this Agreement;

(vi) By the Company or the Majority Consenting Creditors, if any court of
competent jurisdiction or other competent governmental or regulatory authority
shall have issued a final and non-appealable order making illegal or otherwise
restricting, preventing or prohibiting the Plan in a way that cannot be
reasonably remedied by the Parties;

 

6



--------------------------------------------------------------------------------

(vii) By the Administrative Agent, if the Company fails to pay any amount when
due under the Credit Agreement prior to the commencement of the Case;

(viii) By the Administrative Agent, if the Company or its affiliates or
employees enter into any agreement with respect to a transaction that would
constitute a Change of Control (as described in Section 7.1(i) of the Credit
Agreement);

(ix) By the Administrative Agent, if the Company makes any payment in respect of
the Public Notes or the Private Notes other than scheduled interest at the
default rate and payment of fees and expenses of their respective advisors and
such other payments as are contemplated by the Term Sheet or the Private/Public
Terms; or

(x) By the Majority Consenting Creditors, upon the occurrence of any of the
events described in Section 5(iii), (iv) or (v) below prior to the commencement
of the Case.

At any time after a Termination Event has occurred, the Majority Consenting
Creditors or the Administrative Agent, on the one hand, or the Company, on the
other hand, as applicable, may waive the occurrence of any Termination Event;
provided, however, that a Termination Event set forth in clauses (ii), (iii) or
(vi) of this Section 4 may be waived only by agreement of both the (x) Company
and (y) the Majority Consenting Creditors or the Administrative Agent, as the
case may be. No such waiver shall affect any subsequent Termination Event or
impair any right consequent thereon. Upon termination of this Agreement, each
Consenting Creditor and the Company shall be released from its commitments,
undertakings and agreements under or related to this Agreement and shall have
the rights and remedies that it would have had and shall be entitled to take all
actions that it would have been entitled to take had it not entered into this
Agreement. Upon the occurrence of any termination of this Agreement, any and all
votes delivered by a Consenting Creditor prior to such termination shall be
deemed, for all purposes, to be null and void from the first instance and shall
not be considered or used in any manner by the Company. For the avoidance of
doubt, the automatic stay pursuant to section 362 of the Code shall be deemed
waived or modified solely for purposes of providing notices hereunder or
terminating this Agreement.

5. Forbearance. Prior to the commencement of the Case, the Consenting Creditors
hereby agree to forbear from exercising their remedies resulting from any
default or event of default under, or acceleration of, the Credit Agreement so
long as this Agreement is in effect and until the earlier of (i) the
consummation of the Exchange, (ii) the commencement of the Case, (iii) the date
on which any Private Noteholder or Public Noteholder shall commence litigation
or an involuntary chapter 11 case against the Company or shall otherwise take
any action to enforce rights and/or remedies against the Company, (iv) the date
on which any one or more creditors of the Company with claims in excess of
$25,000,000 (or equivalent non-U.S. dollar amount) shall commence litigation
against the Company or (v) the filing of an involuntary bankruptcy petition
against the Company. Notwithstanding the foregoing forbearance, the Consenting
Creditors shall be entitled to exercise any right such Consenting Creditors may
have to accelerate under the

 

7



--------------------------------------------------------------------------------

Credit Agreement if the Public Noteholders exercise any right they may have to
accelerate under the Note Purchase Agreements or the Indenture after the date of
this Agreement or if the Private Noteholders terminate the forbearance
agreements that were entered into with the Company on September 3, 2009.

6. Bankruptcy Court Order Regarding Interest and Fees. The Company shall use its
best efforts to obtain (x) within five (5) days after the commencement of the
Case, an interim order from the Bankruptcy Court and (y) within twenty (20) days
after the commencement of the Case, a final order, in each case in form and
substance satisfactory to the Administrative Agent in its reasonable discretion,
authorizing the Company to continue to pay interest and fees to the RLOC Lenders
on the same terms as applicable prior to the commencement of the Case and until
the earlier of (i) the confirmation of the Plan, or (ii) the termination of this
Agreement in accordance with its terms.

7. Representations and Warranties of the Consenting Creditors and Administrative
Agent. Each of the Consenting Creditors individually represents that, as of the
date such Consenting Creditor executes and delivers this Agreement (a) other
than with respect to participating interests sold by it in accordance with the
Credit Agreement (“Participating Interests”), it is the beneficial owner and/or
the investment adviser or manager of discretionary accounts for the holders or
beneficial owners of the aggregate principal amount of the loans under the
Credit Agreement listed in Exhibit B (the “Relevant Loans”), with the power to
vote and dispose of all or substantially all of the aggregate principal amount
of the Relevant Loans on behalf of itself or such holders or beneficial owners
and is entitled (for its own account or for the account of other persons
claiming through it) to all of the rights and economic benefits of such
holdings, (b) to the best of its knowledge, the Relevant Loan amount next to its
name in Exhibit B represents all of the principal amount of its Claims under the
Credit Agreement and (c) any Participating Interests sold by it are included in
the Claims subject to the terms of and approving this Agreement. The
Administrative Agent represents that, to the best of its knowledge, with respect
to clause (b) above, it has reviewed Exhibit B and concurs with each Consenting
Creditor as to its accuracy. The Administrative Agent further represents that,
to the best of its knowledge as of the date it executes and delivers this
Agreement, the aggregate amount of the Relevant Loans listed in Exhibit B equals
100% of the principal amount of the Claims outstanding under the Credit
Agreement.

8. Mutual Representations and Warranties. Except as otherwise set forth below,
each of the Parties represents and warrants to each of the other Parties that
the following statements are true, correct and complete as of the date hereof:

(a) Power and Authority. It has all requisite power and authority to enter into
this Agreement and to carry out the transactions contemplated by, and perform
its respective obligations under, this Agreement.

(b) Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary action on its part.

 

8



--------------------------------------------------------------------------------

(c) Binding Obligation. This Agreement is the legally valid and binding
obligation of it, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

9. Specific Performance. Each Party hereto recognizes and acknowledges that a
breach by it of any covenants or agreements contained in this Agreement will
cause the other Parties to sustain damages for which such Parties would not have
an adequate remedy at law for money damages, and therefore each Party hereto
agrees that in the event of any such breach the other Parties shall be entitled
to the remedy of specific performance of such covenants and agreements and
injunctive and other equitable relief, including attorneys fees and costs, as a
remedy of any such breach, and each Party agrees to waive any requirement for
the securing or posting of a bond in connection with such remedy in addition to
any other remedy to which such Parties may be entitled, at law or in equity.

10. Remedies Cumulative. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such Party.

11. Effectiveness; Amendments. This Agreement shall not become effective unless
and until it has been executed and delivered by the Requisite Consenting
Creditors; provided, that this Agreement may be terminated by the Company and
the Majority Consenting Creditors at any time after November 20, 2009 if it
shall not have been executed and delivered by the Requisite Consenting
Creditors; provided, however, that such date may be extended by the
Administrative Agent by notice in writing to the Company to a date no later than
November 30, 2009. This Agreement shall not become effective and binding on a
Party unless and until a counterpart signature page to this Agreement has been
executed and delivered by such Party to the Company. Once effective, this
Agreement may not be modified, amended or supplemented except in a writing
signed by the Company and the Majority Consenting Creditors.

12. No Waiver. The failure of any Party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other Party hereto with
its obligations hereunder, shall not constitute a waiver by such Party of its
right to exercise any such or other right, power or remedy or to demand such
compliance. Without limiting the foregoing sentence in any way, if the
transactions contemplated by this Agreement or otherwise set forth in the Plan
are not consummated as provided herein or if a Termination Event occurs, or if
this agreement is otherwise terminated for any reason, the Parties hereto each
fully reserve any and all of their respective rights, remedies and interests.

 

9



--------------------------------------------------------------------------------

13. Governing Law; Jurisdiction.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York applicable to contracts made and to be performed
entirely within that State. The Parties hereby irrevocably submit to the
non-exclusive jurisdiction of any federal or state court located within the
borough of Manhattan of the City, County and State of New York over any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby and, following commencement of the Case, each Party hereby
irrevocably and unconditionally submits to the non-exclusive jurisdiction of the
Court for purposes of any action, suit or proceeding arising out of or relating
to this Agreement. The Parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, jury trial and any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the Parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.

(b) None of the RLOC Lenders, the Administrative Agent or their respective
affiliates, agents, employees, directors, officers, attorneys or representatives
shall be liable, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to this
Agreement or any of the transactions contemplated herein, and the Company (on
behalf of itself and its affiliates) agrees not to assert any such claim.

14. Notices. All notices and consents hereunder shall be in writing and shall be
deemed to have been duly given upon receipt if personally delivered by courier
service, messenger, facsimile, by certified or registered mail, postage prepaid
return receipt requested, to the following addresses, or such other addresses as
may be furnished hereafter by notice in writing, to the following Parties:

If to any one Consenting Creditor, to:

such Consenting Creditor at the address shown for such Consenting Creditor on
the applicable signature page hereto, to the attention of the person who has
signed this Agreement on behalf of such Consenting Creditor

If to the Company, to:

American Capital, Ltd.

2 Bethesda Metro Center

14th Floor

Bethesda, MD 20814

Facsimile No.: (301) 654-6714

Attn: Compliance Officer

 

10



--------------------------------------------------------------------------------

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Facsimile No.: (212) 310-8007

Attn: Christopher Aidun

          Jeffrey Tanenbaum

          Debra Dandeneau

15. Representation by Counsel. Each Party acknowledges that it has been
represented by counsel in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any rule of law or any legal
decision that would provide any Party with a defense to the enforcement of the
terms of this Agreement against such Party based upon lack of legal counsel,
shall have no application and is expressly waived.

16. Headings. The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof.

17. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of the Parties and their respective permitted successors, assigns,
heirs, executors, administrators and representatives.

18. Several, Not Joint, Obligations. The agreements, representations and
obligations of the Parties under this Agreement are, in all respects, several
and not joint.

19. Prior Negotiations. This Agreement supersedes all prior negotiations with
respect to the subject matter hereof.

20. Further Assurances. The Parties agree to execute and deliver such other
instruments and perform such acts, in addition to the matters herein specified,
as may be reasonably appropriate or necessary, from time to time, to effectuate
the Transaction.

21. No Solicitation. This Agreement is not and shall not be deemed to be a
solicitation of votes for the Plan. In addition, this Agreement does not
constitute an offer to issue or sell securities to any person, or the
solicitation of an offer to acquire or buy securities, in any jurisdiction where
such offer or solicitation would be unlawful.

22. Nondisclosure. Any non-public information concerning or relating to this
Agreement, the Term Sheet, the Private/Public Terms, the Restructuring Documents
or any other non-public information that may be provided to Consenting Creditors
in connection herewith shall be regarded as “Information” for the purposes of
Section 9.15 of the Credit Agreement and shall be subject to the confidentiality
obligations that are contained therein. Except as required by applicable law or
regulation, or the rules of any applicable stock exchange or regulatory body, or
in filings to be made with the Court, or as otherwise permitted under
Section 9.15 of the Credit Agreement, neither the Company nor any Consenting
Creditor shall make any written public announcement in respect of this Agreement
or the transactions contemplated hereby or by the Restructuring Documents
without the consent of the Majority Consenting Creditors or the

 

11



--------------------------------------------------------------------------------

Company, as applicable (which consent shall not be unreasonably withheld or
delayed); provided, however, that notwithstanding the foregoing, the Company
(i) may issue one or more press releases related to the execution and delivery
of this Agreement and the transactions contemplated hereby and shall use
commercially reasonable efforts to provide an advance draft copy thereof to the
Administrative Agent and (ii) shall not disclose the amount of the any
individual Consenting Creditor’s claim, except as otherwise required by
applicable law.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement. Delivery of an executed signature page of this Agreement
by facsimile shall be as effective as delivery of a manually executed signature
page of this Agreement.

24. No Third-Party Beneficiaries. Unless expressly stated herein, this Agreement
shall be solely for the benefit of the Parties, and no other person or entity
shall be a third party beneficiary hereof.

25. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

26. Additional Parties. Without in any way limiting the provisions hereof,
additional RLOC Lenders may elect to become Parties at any time from time to
time by executing and delivering to the Company a counterpart hereof. Such
additional creditors shall become a Party to this Agreement as a Consenting
Creditor in accordance with the terms of this Agreement.

27. Settlement Discussions. This Agreement, the Term Sheet and the
Private/Public Terms are part of a proposed settlement of matters that could
otherwise be the subject of litigation among the parties hereto. Nothing herein
shall be deemed an admission of any kind. Pursuant to Federal rule of Evidence
408 and any applicable state rules of evidence, this Agreement and all
negotiations relating thereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce the terms of this Agreement.

28. Continued Banking Practices. Notwithstanding anything herein to the
contrary, each Consenting Creditor and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, investment banking,
trust or other business with, or provide debt financing, equity capital or other
services (including financial advising services) to the Company or any affiliate
of the Company or any other person, including, but not limited to, any person
proposing or entering into a transaction related to or involving the Company or
any affiliate thereof.

29. Advisors to the RLOC Lenders. The Company shall pay, when due and payable,
any invoice for fees and expenses presented for payment by Simpson Thacher &
Bartlett LLP, as counsel for the RLOC Lenders, or Capstone Advisory Group, as
financial advisor for the RLOC Lenders.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

/s/ Samuel A. Flax

  Name:   Samuel A. Flax   Title:   Executive VP, General Counsel & Secretary

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

 

By:  

 

Name:  

 

Title:  

 

Address:

Attention:

Fax:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:     Title:  

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Bank Leumi USA

By:  

/s/ Joung Hee Hong

Name:  

Joung Hee Hong

Title:  

First Vice President

Address:

562 Fifth Avenue

New York, NY 10036

Attention:  Joung Hee Hong

Fax:  212-407-4317

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Bank of America, N.A.

By:  

/s/ Sean A. Tobias

Name:  

Sean A. Tobias

Title:  

Senior Vice President

Address:

901 Main Street

66th Floor

Dallas, Texas 75202

Attention:

Fax:  214-530-2657

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Bank of Communications Co., Ltd., New York Branch

By:  

/s/ Shelley He

Name:  

Shelley He

Title:  

Deputy General Manager

Address:

One Exchange Plaza/55 Broadway

31st Floor

New York, NY 10006

Attention:  Helen Lui

Fax:  212-376-8089

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

The Bank of East Asia, Limited, New York Branch

By:  

/s/ Kenneth A. Pettis

Name:  

Kenneth A. Pettis

Title:  

Senior Vice President

By:  

/s/ Kitty Sin

Name:  

Kitty Sin

Title:  

Senior Vice President

Address:

202 Canal Street

New York, NY 10013

Attention:  Jun Ren

Fax:  212-962-1334

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Bayerische Hypo-Und Vereinsbank AG

By:  

/s/ LoriAnn Curnyn

Name:  

LoriAnn Curnyn

Title:  

Managing Director

By:  

/s/ Frederick Schlomann

Name:  

Frederick Schlomann

Title:  

Director

Address:

150 East 42nd Street

New York, NY 10017

Attention:  Frederick Schlomann

Fax:  212-672-5515

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Branch Banking and Trust Company

By:  

/s/ Michael S. Fodel

Name:  

Michael S. Fodel

Title:  

Senior Vice President

Address:

Branch Banking and Trust Company

11000 Broken Land Parkway, Suite 100

Columbia, MD 21044

Attention:

Fax:  443-367-5270

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

BMO Capital Markets Financing, Inc., as a Lender

By:  

/s/ Lana M. Powers

Name:  

Lana M. Powers

Title:  

Director

Address:

115 South LaSalle, Floor 12 West

Chicago, IL 60603

Attention:  Lana M. Powers

Fax:  312-461-7958

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Cathay United Bank

By:  

/s/ Grace Chou

Name:  

Grace Chou

Title:  

SVP & General Manager

Address:

725 S. Figueroa Street, Suite 4150

Los Angeles, CA 90017

Attention:  Janet Fu / Clement AU

Fax:  213-627-6817

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Chang Hwa Commercial Bank, Ltd., New York Branch

By:  

/s/ Eric Tsai

Name:  

Eric Tsai

Title:  

V.P. & General Manager

Address:

685 3rd Avenue

29th Floor

New York, NY 10017

Attention:

Fax:  212-651-9785

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Citicorp North America, Inc.

By:  

/s/ David Made

Name:  

David Made

Title:  

Managing Director

Address:

388 Greenwich Street

New York, NY 10013

Attention:  Francisco Casal

Fax:  646-291-1811

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Citizens Bank

By:  

/s/ Stanley Maharam

Name:  

Stanley Maharam

Title:  

Senior Vice President

Address:

525 William Penn Place

27th Floor

Pittsburg, PA 15219

Attention:  Stanley Maharam

Fax:  412-867-2463

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse, Cayman Islands
Branch)

By:  

/s/ Didier Siffer

Name:  

Didier Siffer

Title:  

Managing Director

By:  

/s/ Bryan Matthews

Name:  

Bryan Matthews

Title:  

Director

Address:

11 Madison Avenue

New York, NY 10010

Attention:  Kyle Lanphear

Fax:  646-424-9528

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

First Commercial Bank New York Agency

By:  

/s/ May Hsiao

Name:  

May Hsiao

Title:  

Assistant General Manager

Address:

750 3rd Avenue, 34th Floor

New York, NY 10017

Attention:  May Hsiao

Fax:  212-599-6133

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Fortis Bank SA/NV, New York Branch

By:  

/s/ Barry Chung

Name:  

Barry Chung

Title:  

Director

By:  

/s/ Jack Au

Name:  

Jack Au

Title:  

Director

Address:

520 Madison Avenue

New York, NY 10022

Attention:  Barry Chung

Fax:  212-340-5370

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Goldman Sachs Lending Partners LLC

By:  

/s/ Caroline Benton

Name:  

Caroline Benton

Title:  

Authorized Signatory

Address:

One New York Plaza, 49th Floor

New York, NY 10004

Attention:  Caroline Benton

Fax:  646-769-7140

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

HSBC Bank USA, National Association

By:  

/s/ Patrick M. Hanley

Name:  

Patrick M. Hanley

Title:  

Senior Vice President

Address:

HSBC Bank USA, National Association

One HSBC Center, 26th Floor

Buffalo, NY 14203

Phone:  716-841-5247

Fax:  212-642-4075

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

JPMorgan Chase Bank, N.A. (as to its Special Credits Group only)

By:  

/s/ Manochere Alamgir

Name:  

Manochere Alamgir

Title:  

Executive Director

Address:

277 Park Avenue, Floor 36

New York, NY 10172

Attention:  Melissa Ferro

Fax:  212-270-2642

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Mega International Commercial Bank Co., Ltd.

By:  

/s/ Chien-Du Jan

Name:  

Chien-Du Jan

Title:  

VP & Deputy General Manager

Address:

2 N. LaSalle Street, Suite 1803

Chicago, IL 60602

Attention:  Louisa Chan

Fax:  1-312-782-2402

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Mega International Commercial Bank Co., Ltd., New York Branch

By:  

/s/ Priscilla H. T. Hsing

Name:  

Priscilla H. T. Hsing

Title:  

VP & DGM

Address:

65 Liberty Street

New York, NY 10005

Attention:

Fax:  212-766-5006

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Mega International Commercial Bank, Silicon Valley Branch

By:  

/s/ Kuang Hua Wei

Name:  

Kuang Hua Wei

Title:  

SVP & General Manager

Address:

333 West San Carlos Street

Suite 100

San Jose, CA 95110

Attention:  Sandy Chang

Fax:  408-283-1678

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD.

By:

 

 

 

Name:

 

Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Morgan Stanley Bank, NA

By:  

/s/ Todd Vannucci

Name:  

Todd Vannucci

Title:  

Authorized Signatory

Address:

Morgan Stanley Principal Investments

1585 Broadway (2nd Floor)

New York, NY 10036

Attention:  David Hansen

Fax:  646-403-9616

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

PNC Bank

By:  

/s/ Joanne Hampson

Name:  

Joanne Hampson

Title:  

Vice President

Address:

Two Hopkins Plaza

Baltimore, MD 21201

Mailcode C3-CA01-19-1

Attention:

Fax:  410-783-0132

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Regions Bank

By:  

/s/ William P. Carroll

Name:  

William P. Carroll

Title:  

S.V.P.

Telephone:  

205-581-7060

Address:

1901 6th Avenue North, 19th Floor

Birmingham, Alabama 35203

Attention:  Bill Carroll

Fax:  205-801-0745

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Royal Bank of Canada

By:  

/s/ Kirsten Monaghan

Name:  

Kirsten Monaghan

Title:  

Director, Special Loans & Advisory Services

Address:

20 King Street West, 9th Floor

Toronto, ON M5H 1C4

Attention:  Kirsten Monaghan

Fax:  416-974-8376

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Societe Generale

By:  

/s/ Shelley Yu

Name:  

Shelley Yu

Title:  

Director

Address:

1221 Avenue of the Americas

New York, NY 10020

Attention:  Shelley Yu

Fax:  212-278-7614

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Sovereign Bank

By:  

/s/ John P. Bowen

Name:  

John P. Bowen

Title:  

Vice President

Address:

75 State Street

Boston, MA 02109

MAI SST 03-06

Attention:  John P. Bowen

Fax:  617-757-5460

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

SunTrust Bank

By:  

/s/ Janet R. Naifeh

Name:  

Janet R. Naifeh

Title:  

Senior Vice President

Address:

SunTrust Bank

401 Commerce Street

2nd Floor

Nashville, TN 37219

Attention:  Janet R. Naifeh

Fax:  615-748-5700

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

UBS AG, Stamford Branch

By:  

/s/ Irja R. Otsa

Name:  

Irja R. Otsa

Title:  

Associate Director

By:  

/s/ Marie Haddad

Name:  

Marie Haddad

Title:  

Associate Director

Address:

677 Washington Boulevard

Stamford, CT 06901

Attention:  Denise Bushee

Fax:  203-719-3888

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Union Bank, N.A.

By:  

/s/ T. Kevin Powells

Name:  

T. Kevin Powells

Title:  

Vice President

Address:

445 South Figueroa Street

4th Floor

Los Angeles, CA 90071

Telephone:  213-236-7754

Fax:  213-236-6476

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

Wachovia Bank, N.A.

By:  

/s/ Mike Romanzo

Name:  

Mike Romanzo

Title:  

Director

Address:

301 South College Street

8th Floor

Charlotte, NC 28288

Attention:  Mike Romanzo

Fax:  704-715-0067

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

AMERICAN CAPITAL, LTD. By:  

 

  Name:   Title:

 

CONSENTING CREDITORS: NAME OF INSTITUTION:

West LB AG

By:  

/s/ Robert Rabbino

Name:  

Robert Rabbino

Title:  

Executive Director

By:  

/s/ Sharon Wang

Name:  

Sharon Wang

Title:  

Associate Director

Address:

1211 Avenue of the Americas

New York, NY 10036

Attention:  Ms. Sharon Wang

Fax:  212-789-0055

 

Signature Page to RLOC Lender Lockup Agreement



--------------------------------------------------------------------------------

Exhibit A

TERM SHEET FOR RLOC LENDERS



--------------------------------------------------------------------------------

CONFIDENTIAL

FOR SETTLEMENT

PURPOSES ONLY

AMERICAN CAPITAL, LTD.

Senior Secured Term Facility

Summary of Terms and Conditions

Restructuring of Credit Agreement Obligations

November 2009

This indicative summary of terms is prepared by Wells Fargo Securities, LLC
(“WFS”). The terms herein represent a summary of the proposed transaction for
discussion purposes only and are not intended to define or describe all of the
terms and conditions of the transaction described. Where discrepancies between
this summary and any final documentation exist, the final documentation shall
govern.

This summary does not represent a commitment or agreement from WFS, Wells
Fargo & Company, Wachovia Bank, National Association or any other person. A
commitment, if issued, will be subject, among other things, to completion by WFS
of satisfactory due diligence, definitive documentation and receipt of all
required credit approvals.

The USA PATRIOT Act is a Federal law enacted to help fight the funding of
terrorism and money laundering activities and requires each U.S. financial
institution, including Wachovia Bank, National Association (“WBNA”), to verify
and record information identifying each person or entity that opens an account
or establishes a customer relationship with the U.S. financial institution. In
order to comply with the requirements of the USA PATRIOT Act, WBNA is required
to request each entity entering into a customer relationship with it to provide
its name, address and other identification information. This information will be
used to verify the identity of such entity. WBNA may, in its discretion, ask for
additional information or documentation. If all required documentation or
information is not provided, WBNA may be unable to consummate any transaction
with respect to the financing described herein.

Wells Fargo Securities is the trade name for the corporate and investment
banking services of Wells Fargo & Company and its subsidiaries. Debt and equity
underwriting, trading, research and sales, loan syndications, agent services,
and corporate finance and M&A advisory services are offered by WFS, member
FINRA, NYSE and SIPC. Mezzanine capital, private equity, municipal securities
trading and sales, cash management, credit, international, leasing and risk
management products and services are offered by various non-broker dealer
subsidiaries of Wells Fargo & Company.

 

 

The proposed transaction is a restructuring (the “Restructuring”) of the
unsecured obligations of American Capital, Ltd. (the “Company”) set forth on
Exhibit A hereto. Such obligations consist of:

(i) obligations of the Company under the Credit Agreement dated as of May 16,
2007, as amended (the “Existing Credit Agreement”), among the Company, the
lenders and agents party thereto and Wachovia Bank, National Association as
Administrative Agent (collectively, the “Credit Agreement Obligations”);

(ii) obligations of the Company under four note purchase agreements
(collectively, the “Note Purchase Agreements”) dated as of September 1,
2004, August 1, 2005, September 26, 2005 and February 9, 2006, respectively, as
amended, and notes issued thereunder (collectively, the “Private Note
Obligations”);



--------------------------------------------------------------------------------

(iii) obligations of the Company under the Indenture dated as of April 26, 2007,
as amended and supplemented (the “Public Note Indenture”), between the Company
and Wilmington Trust Company, as successor to Wells Fargo Bank, National
Association, as Trustee, and the notes issued thereunder (collectively, the
“Public Note Obligations”);

(iv) obligations of the Company and its affiliates under interest rate hedging
agreements (collectively, the “Interest Rate Hedging Agreements”) with lenders
(or their affiliates) party to the Existing Credit Agreement (collectively, the
“Hedging Obligations”); and

(v) obligations of the Company under a letter of credit issued by it dated
November 5, 2008 (as amended from time to time, the “ACAS/ECAS Letter of
Credit”) in favor of Royal Bank of Scotland plc (the “ACAS/ECAS LC Obligations”;
the obligations described in clauses (iv) and (v) together with the Amortizing
Obligations described below, collectively, the “Secured Obligations”).

The Credit Agreement Obligations will be restructured as set forth in this Term
Sheet. The Private Note Obligations and Public Note Obligations will be
exchanged for new notes (the “New Notes”) under a separate indenture (the “New
Indenture”) which will have terms substantially similar to those set forth
herein (including, with respect to ratable payments, interest and fees,
covenants, events of default and sharing in Collateral (as defined below)).
Following the completion of the Restructuring, the New Notes will be registered
under the Securities Act of 1933, as amended. The Hedging Obligations and the
ACAS/ECAS LC Obligations will be restructured in separate agreements on terms to
be agreed upon which are satisfactory to the Administrative Agent. The
Restructuring may be implemented pursuant to a pre-arranged or pre-packaged
bankruptcy of the Company to the extent necessary to obtain requisite consents.

TRANSACTION PARTIES

 

Borrower:

American Capital, Ltd. (“the “Company”).

 

Guarantors:

Each domestic wholly-owned subsidiary1 of the Company other than (i) any
portfolio investment and (ii) any subsidiaries now existing or hereafter formed
in connection with non-recourse funding arrangements consistent with past
practice (each such Subsidiary an “Excluded Subsidiary”). Wholly-owned
subsidiaries other than the Excluded Subsidiaries are referred to herein as the
“Guarantors” and together with the Borrower, the “Credit Parties”.

Administrative

Agent:

Wachovia Bank, National Association (“WBNA” or the “Agent”).

Joint Lead Arranger

& Sole Book Runner:

Wells Fargo Securities, LLC (“WFS”).

 

Joint Lead Arranger:

J.P. Morgan Securities Inc.

 

Collateral Agent:

A single collateral agent will be appointed for the Secured Parties (as defined
below) to hold the Collateral. 2

 

1

For purposes of this Term Sheet, the term “subsidiaries” of the Company does not
include portfolio investments.

2

The Company proposes that Wells Fargo act as Collateral Agent with respect to
debt assets and PNC with respect to equity assets. Wells Fargo currently manages
the collateral for the Company’s BLTs and other note instruments and PNC does
the same for equity securities. Both are proficient at administering deposits
and releases necessary for the Company’s conduct of business. The Company
proposes using BoNY Mellon as the depository for its cash.

 

2



--------------------------------------------------------------------------------

Lenders:

The lenders party to the Existing Credit Agreement on the Closing Date and any
persons which become lenders under the Restructured Credit Agreement (as defined
below) thereafter (the “Lenders”).

 

Secured Parties:

The holders of the Secured Obligations.

 

Required Lenders:

Lenders holding in the aggregate more than 50% of the sum of all outstanding
Loans (“Required Lenders”). 3

RESTRUCTURED FACILITY SUMMARY

Restructured

Facility:

On the Closing Date the principal amount of loans outstanding under the Credit
Agreement will be converted into a single class of term loans (“Loans”; together
with the New Notes, the “Amortizing Obligations”) having the terms set forth in
this Term Sheet, and the commitments under the Existing Credit Agreement will be
terminated. It is expected that any existing letters of credit outstanding under
the Existing Credit Agreement shall be terminated on or prior to the Closing
Date; provided that the Agent may consent to permit certain existing letters of
credit to remain outstanding for a limited period of time after the Closing Date
on terms and conditions (including cash collateralization) satisfactory to the
Agent. Loans outstanding under the Existing Credit Agreement denominated in a
currency other than US Dollars shall be converted to US Dollars.

 

Closing Payment:

The Company will pay to retire at least $265,538,6104 of the Loans on the
Closing Date (the “Closing Payment”).

 

Amortization:

Scheduled amortization as follows:

 

DATE  

MINIMUM

AMORTIZATION

AMOUNT

 

PENALTY

AMORTIZATION

AMOUNT

     

December 31, 2010

  $147,521,450     $177,025,740

June 30, 2011

  —                      51,632,508

December 31, 2011

  177,025,740     154,897,522

June 30, 2012

  —                      59,008,580

December 31, 2012

  206,530,030     177,025,740

June 30, 2013

  177,025,740     206,530,030

Final Maturity

  Balance      

 

  - A basket of $118,017,160 may be used, at the Company’s option, to defer
future Minimum Amortization Amounts (but not Penalty Amortization Amounts), of
which no more than $59,008,580 may be used for 2010 minimum amortization. If the
Company defers a payment of any Minimum Amortization Amount in 2010, it shall
pay a deferral fee of 1.00% on the aggregate amount of

 

 

3

The Required Lenders under the New Indenture will be holders of New Notes
holding in the aggregate more than 50% of the sum of all New Notes outstanding
under the New Indenture.

4

All payment, amortization, basket and similar amounts for the Loans in this Term
Sheet are subject to nominal adjustment based on exchange rates on the Closing
Date.

 

3



--------------------------------------------------------------------------------

  the Loans outstanding on December 31, 2010, after giving effect to
amortization payments made on such date. Such deferrals shall in no event cause
the aggregate cumulative amount of principal amortization of the Loans,
inclusive of the Closing Payment, to be less than $973,641,570 on June 30,
2013.5

- Failure to pay the Minimum Amortization Amount when due shall constitute an
event of default.

- Payment of the Minimum Amortization Amount but failure to pay any Penalty
Amortization Amount as scheduled will result in a 0.50% per annum increase in
the interest rate on the Loans upon each such occurrence (i.e., cumulative
increases at each scheduled deadline). Such increased rate shall continue for
any failure to pay a Penalty Amortization Amount until such Penalty Amortization
Amount is paid, together with any Penalty Amortization Amount due as described
below.

- All payments in excess of the Minimum Amortization Amount shall be applied to
subsequent scheduled installments of the Minimum Amortization Amount in direct
order of maturity. Payments of the Loans shall be credited towards the Penalty
Amortization Amount for the applicable six-month period in which such payments
are made until the applicable Penalty Amortization Amount is paid in full and
thereafter shall be applied to other periods designated by the Company.

Mandatory

Prepayments:

The Loans shall be prepaid as follows (collectively, the “Mandatory
Prepayments”):

(i) The CRA Ratable Share of 100% of the net cash proceeds of any debt issued by
the Company or any domestic subsidiary (subject to customary limited exceptions
to be agreed);

  (ii) The CRA Ratable Share of 50% of the net cash proceeds of any equity
(including public, private or PIPES) issued after the second anniversary of the
Closing Date;

  (iii) The CRA Ratable Share of the Prepayment Percentage of annual Excess Cash
Flow (to be defined but to include any unused tax reserves) for each fiscal year
of the Company (commencing with the 2010 fiscal year); and

  (iv) The CRA Ratable Share of the Prepayment Percentage of any Realized
Proceeds.

 

  “Prepayment Percentage” is calculated based on outstanding Loans as follows:

 

Outstanding Loans

($ thousands)

       Prepayment Percentage        

> $826,120  

   75%  

£$826,120 and ³   $560,582  

   50%  

< $560,582  

   25%  

“Realized Proceeds” means the net cash proceeds (i.e., net of taxes and other
customary transactions costs) of any type from the sale of, collection of or
payment with respect to, or otherwise of or from portfolio company investments

 

5

Exhibit B sets forth aggregate Minimum Amortization and Penalty Amortization
Amounts for the Amortizing Obligations.

 

4



--------------------------------------------------------------------------------

  (including debt, equity and structured product assets). For the avoidance of
doubt, (i) amounts funded in respect of staple financings shall not reduce the
calculation of Realized Proceeds except to the extent agreed in the definitive
documentation and (ii) payments received under revolving facilities in which the
borrower has the right to reborrow shall not constitute Realized Proceeds.

“CRA Ratable Share” at any time means the percentage equivalent of (i) the Loans
divided by (ii) the aggregate principal amount of the Amortizing Obligations.

Ratable Payments/

Prepayments:

All scheduled, voluntary and mandatory payments/redemptions of principal of the
Amortizing Obligations will be made ratably (except as otherwise described below
under “Negative Covenants”) and applied in order of scheduled
maturity/Amortization.

 

Final Maturity Date:

December 31, 2013 (the “Final Maturity Date”).

 

Repayments:

Any repayment on the Loans shall be in a minimum aggregate amount of $100,000 or
an integral multiple of $25,000 in excess thereof. The Company shall have the
right to repay a portion or all of the Loans outstanding at any time, without
penalty (with the exception of any breakage costs incurred by a Lender), ratably
with prepayments of New Notes in accordance with the CRA Ratable Share of the
Loans, and such repayments shall be applied to the Loans in order of scheduled
maturity/Amortization.

The Company may request conversion of the interest rate option applicable to any
tranche of the Loans by written notice to the Agent not later than 11:00 A.M.
(i) on the same Business Day of the requested conversion in the case of
Alternate Base Rate Loans or (ii) on the second Business Day prior to the date
of the requested borrowing in the case of LIBOR Rate Loans.

If interest on any Loan is subject to withholding tax imposed by any
jurisdiction the Company shall be required to make “gross-up” payments on an
after-tax basis for the full amount of such tax.

 

Collateral:

The Facility shall be, subject to mutually agreed upon exceptions, secured by a
blanket lien on all existing and hereafter acquired tangible and intangible
assets of the Company and the other Credit Parties (the “Collateral”) including,
but not limited to: (i) a perfected first-priority pledge of all capital stock
and other equity interests held by the Company and the other Credit Parties
(limited to 65% of the voting stock of any first tier foreign subsidiaries),
subject to shareholder agreement restrictions which prohibit pledges; provided
that any shareholder or similar agreements entered into after the Closing Date
with respect to a new controlled investment shall permit the pledge of the
applicable capital stock, and (ii) a perfected first-priority interest in all
cash and cash equivalents of the Company and the other Credit Parties (subject
to control agreements).

The Collateral will secure the Secured Obligations ratably and will be subject
to intercreditor arrangements regarding enforcement and other matters to be
agreed upon.

 

5



--------------------------------------------------------------------------------

PRICING

Interest Rate

Options:

At the Company’s option, Loans shall bear interest at (a) the Alternate Base
Rate or (b) the applicable LIBOR (available in one, two, three or six months
interest periods or, if available to each Lender, nine or twelve month interest
periods), plus the Applicable Percentage in effect at such time. At the
Company’s option, Loans may be priced in multiple tranches.

“Alternate Base Rate” shall mean the highest of (a) the Prime Rate as reported
in The Wall Street Journal, (b) the federal funds rate plus 0.50% and (c) 3%.

“LIBOR” shall mean the London Interbank Offered Rate (as quoted on Reuters
Screen LIBOR01 Page as of 11:00 A.M. EST two business days before the applicable
funding date) for corresponding deposits of U.S. Dollars for interest periods of
one, two, three or six months or, if available to each Lender, nine or twelve
months, as selected by the Borrower, subject to a LIBOR floor of 2% per annum.

Interest will be payable (i) with respect to LIBOR Loans on the last day of the
applicable interest period (but in no event less frequently than the end of each
three-month period following the commencement of any interest period) and
(ii) with respect to Alternate Base Rate Loans, quarterly in arrears. Interest
shall be computed on an actual/360 day basis for all Loans except Alternate Base
Rate Loans based on Agent’s prime rate which shall be calculated on an
actual/365 day basis.

Applicable

Percentage:

The Applicable Percentage is set forth in the grid below.

 

Outstanding Loans

($ thousands)

  

Applicable
Percentage

LIBOR Loans

 

Applicable
Percentage

    Alternate Base    
Rate Loans

   

³ $1,003,146  

  

   9.5%

     8.5%  

< $1,003,146 and ³ $826,120  

   8.5   7.5  

< $826,120 ³ $590,086  

   6.5   5.5  

< $590,086  

   5.5   4.5  

 

Restructuring Fees:

The Company shall pay the following fees:

2% of the amount of Loans outstanding on the Closing Date (after giving effect
to the Closing Payment) of each Lender which consents to the Restructuring,
payable on the Closing Date.

1% of the amount of the Loans outstanding on December 31, 2011 after giving
effect to any payments made on such day, payable on such day if Loans remain
outstanding.

 

6



--------------------------------------------------------------------------------

1% of the amount of Loans outstanding on December 31, 2012 after giving effect
to any payments made on such day, payable on such day if Loans remain
outstanding.

Administrative Agent

Fee:

The Company shall pay an administrative agent fee to the Agent in the amount of
$50,000 per annum, payable on the Closing Date and thereafter annually in
advance.

 

Default Rate:

At the request of the Required Lenders, after the occurrence and during the
continuance of an Event of Default (except in the instance of a payment default
or bankruptcy filing, in which case the following provisions shall apply
automatically), interest on the Loans and, to the extent permitted by law,
interest or other amounts shall accrue at a rate equal to the then applicable
rate (including the Applicable Percentage) in respect of any of the Loans plus
2.00% per annum.

EVENTS OF DEFAULT

 

Event of Default:

The definitive loan documents shall contain customary events of default
consistent with those customarily found in similar financing and such additional
events of default as may be deemed appropriate by Agent (subject to notice and
cure periods and materiality thresholds to be agreed), including, without
limitation, the following:

 

  (i) any failure by any Credit Party to make any payment required to be made by
the such Credit Party under the loan documents when due, subject to a grace
period of five business days for amounts other than principal;

 

  (ii) the breach of any representation or warranty in any material respect;

 

  (iii) the failure on the part of the Company or any subsidiary to duly observe
or to perform any other covenants or agreements of the Company or any subsidiary
set forth in any Facility loan document, subject to a grace period of 30 days in
the case of affirmative covenants;

 

  (iv) the bankruptcy, insolvency or similar event occurs with respect to the
Company or any subsidiary (other than the dissolution of an SPE Subsidiary or
other dormant subsidiaries in the ordinary course of business);

 

  (v) any change in control of the Company (to cover beneficial ownership
percentage of 50% or more and continuity of continuing directors, to be further
defined in the definitive documentation);

 

  (vi) one or more judgments in an aggregate amount in excess of $40,000,000
shall have been rendered against the Company or any subsidiary and such judgment
or order shall not have been paid and satisfied, vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof;

 

  (vii)

cross default to the other Secured Obligations and to other debt of the Company
and its subsidiaries (other than debt incurred in connection

 

7



--------------------------------------------------------------------------------

 

with securitization transactions) beyond any applicable grace or cure period
(not to exceed 30 days) in an aggregate amount equal to or exceeding $25,000,000
which is triggered by an event which permits, or with the giving of notice or
lapse of time (or both), would permit the holder(s) to accelerate its debt or
terminate its commitment (or take any other action which would have the
practical effect of either of the foregoing actions, including, without
limitation, any mandatory purchase or prepayment of such debt);

 

  (viii) actual or asserted invalidity of any loan document or security
interests or non-perfection of security interests with respect to a material
portion of the Collateral;

 

  (ix) other customary defaults, including, but not limited to ERISA.

REPRESENTATIONS, CONDITIONS PRECEDENT AND COVENANTS

Representations and

Warranties:

The definitive loan documents shall contain representations and warranties
consistent with those found in similar financings including but not limited to
financial information; no material adverse change; existence and power;
compliance with laws; organizational and governmental authorization; no
contravention; all consents required; binding effect; litigation; investment
company act; margin stock; compliance with ERISA; subsidiaries; ownership of
property; liens; taxes; intellectual property; insolvency; capital stock;
excluded collateral; labor matters; full disclosure; no default; PATRIOT Act;
environmental matters; solvency; security interests; Regulation H; delivery of
certain documents.

 

Covenants:

The loan documents shall contain covenants consistent with those found in
similar financings, including without limitation the following:

Financial Covenants:

 

  (i) The ratio of Adjusted Operating Cash Flow to Cash Interest Expense of the
Company and its Consolidated Subsidiaries, determined on a consolidated basis as
of the last day of each fiscal quarter (beginning with the fiscal quarter ending
March 2010), shall be greater than or equal to (a) 1.2x for each fiscal quarter
in fiscal years 2010 and 2011 and (b) 1.3x for each fiscal quarter thereafter.

 

       In the event the Company prepays a total of $501,572,995 of the Loans by
December 31, 2010, inclusive of the Closing Payment, the required ratio of
Adjusted Operating Cash Flow to Cash Interest Expense shall be greater than or
equal to 1.15x for each fiscal quarter in fiscal year 2011.

 

8



--------------------------------------------------------------------------------

       “Adjusted Operating Cash Flow” shall for any period mean net income plus
unrealized depreciation(appreciation), stock based compensation, depreciation
and bad debt expense, loan processing fee discounts, net realized losses
(gains), change in assets/liabilities, restructuring charges, severance costs,
other one-time charges, consolidated cash interest expense, income tax expense
(refunds) and realized proceeds retained by the Company less loan processing fee
accretion, accrued PIK, dividends and accretion of OID. For purposes of
determining Adjusted Operating Cash Flow, it is expected that realized proceeds
retained by the Company in any fiscal quarter shall be allocated 25% to the
fiscal quarter in which such realized proceeds are received and 25% to each of
the next three succeeding fiscal quarters;

 

       “Cash Interest Expense” shall mean for any period interest payable in
cash by the Company and its subsidiaries or for which the Company or its
subsidiaries are liable;

 

  (ii) The ratio of Total Pledged Assets to Secured Debt, on the last day of any
fiscal quarter (beginning with the fiscal quarter ending March 2010), shall not
be less than (a) 1.0x at the end of any fiscal quarter (unless the VIX index >
35 as measured on the average daily close over any 10 consecutive day rolling
period within the calendar quarter corresponding to such fiscal quarter – this
clause shall apply only to one covenant measurement date and shall not apply if
the VIX index is unable to be determined or is not reported for any reason on
any day of such fiscal quarter) or (b)(A) 1.15x for each fiscal quarter in
fiscal year 2010, (B) 1.20x for each fiscal quarter in fiscal year 2011 and
(C) 1.25x for each fiscal quarter thereafter; provided that in the case of
clause (b), an Event of Default shall occur upon the failure to maintain the
relevant ratio for two consecutive fiscal quarters (beginning with the fiscal
quarter ending March 2010).

 

       “Total Pledged Assets” means as of any date of determination thereof, the
sum of (a) the reported fair market value of portfolio investments consisting of
non-BLT debt assets (excluding Loan Grade 1 Assets), (b) 85% of the reported
fair market value of equity portfolio investments, (c) 85% of the reported net
equity fair market value of BLT debt assets (including the reported aggregate
cash balance outstanding that is restricted by the BLT entities and excluding
Loan Grade 1 Assets), (d) the reported fair market value of structured products
and (e) cash. The calculation of Total Pledged Assets will be subject to
applicable eligibility criteria set forth in the Existing Credit Agreement. An
asset shall not be included in Total Pledged Assets unless it secures the
Secured Obligations on a first priority basis.

 

       “Secured Debt” means as of any date the principal amount of the Loans and
the New Notes, plus the notional principal amount of the ACAS/ECAS LC
Obligations plus the funded amount of the Hedging Obligations, in each case
secured by the Collateral.

 

9



--------------------------------------------------------------------------------

Affirmative Covenants:

 

  (i) preservation of corporate existence;

 

  (ii) compliance by the Credit Parties with material laws and contracts;
including satisfaction of requirements applicable to the Company under the
Investment Company Act of 1940;

 

  (iii) (a) furnishing of information as described below under “Reporting”,
(b) semi-annual review rights by one representative for the Lenders (on behalf
of all Secured Creditors eligible to receive such information under applicable
securities laws) with respect to Collateral at the expense of the Company, and
(c) permit one representative of the Lenders to visit and inspect any of the
Credit Parties’ books and records at such reasonable times and as often as may
reasonably requested at the expense of the Lenders and the Secured Creditors
that are parties to the New Indenture;

 

  (iv) proper maintenance of records and books of account;

 

  (v) engage in same general type of business;

 

  (vi) corporate separateness with respect to all securitizations;

 

  (vii) payment of taxes and other obligations;

 

  (viii) insurance;

 

  (ix) maintenance of property;

 

  (x) environmental matters;

 

  (xi) substantially all cash to be held in accounts governed by control
agreements acceptable to the Agent; and

 

  (xii) further assurances with respect to guarantees and Collateral.

Negative Covenants:

 

  (i) Limitation on restricted payments (with no cash dividends payable in 2009
and, thereafter, future dividends to be payable in common stock of the Company
to the extent permitted by law);

 

  (ii)

limitation on consolidations, mergers and liquidations and sales of assets
(sales of assets of portfolio investments will be permitted at fair market value
(determined based on an arm’s length sale between a willing buyer and a willing
seller) to entities which are not affiliates of the Company provided, such
assets may be sold in connection with (1) debt securitization transactions as
long as: (a) the net cash proceeds thereof are at least 75% of the reported fair
market value of the assets sold, (b) the Company is in pro forma compliance with
the financial covenants set forth herein after giving effect thereto, (c) no
Event of Default exists as set forth under “Events of Default”, (d) the equity
interest of the applicable financing vehicle is pledged as Collateral on a first
lien basis and (e) the Company and its subsidiaries have no obligations (other
than customary obligations in similar securitization transactions) and (2) in
the case of private equity fund formation (i.e., ACE) transactions (a) the net
cash proceeds thereof are at least 60% of the reported fair market value of the
assets sold and, if such net cash proceeds are less than 75% of the reported
fair market value of the assets sold, the Company must be in pro forma
compliance with the asset coverage covenant applicable during the next fiscal
year, (b) the Company is in pro forma compliance with the financial covenants
set forth herein after giving effect thereto, (c) no Event of Default exists as
set forth under “Events of Default”, (d) the equity interest of the

 

10



--------------------------------------------------------------------------------

 

applicable financing vehicle is pledged as Collateral on a first lien basis and
(e) the Company and its subsidiaries have no obligations (other than customary
obligations in similar fund transactions); provided that, in measuring the fair
market value of private equity fund formation transactions, fair market value
shall include the value attributable to the management company affiliate of the
Company that is managing the fund so created;

 

  (iii) change in fiscal year;

 

  (iv) limitation on transactions with affiliates;

 

  (v) limitation on acquisitions, loans, advances and other investments
(including staple financings provided in connection with exits of investments to
the extent described below) except investments that are made from (a) the
portion of Realized Proceeds and Excess Cash Flow the Company is permitted to
retain, (b) permitted retained equity proceeds, and (c) in case of additional
investments (including staple financings) relating to portfolio investments
existing on the Closing Date (“Follow-On Investments”), cash of the Company on
its consolidated balance sheet after giving effect to payments to be made on or
about the Closing Date (in addition to amounts in (a) and (b), which may also be
invested in Follow-On Investments);

 

  (vi) limitation on liens, with exceptions for (a) liens on the Collateral
securing the Secured Obligations, (b) $20 million of cash collateral for
existing letters of credit, (c) $30 million of cash collateral for letters of
credit issued after the Closing Date in connection with permitted Follow-On
Investments, (d) customary liens granted pursuant to securitization transactions
(including new securitization transactions) permitted under the loan documents,
(e) liens to secure additional indebtedness to the extent secured by new
collateral (i.e., portfolio investments made after the Closing Date) as long as,
in the case of clause (e), (A) the net cash proceeds of such indebtedness are at
least 75% of the reported fair market value of the new collateral, (B) the
Company is in pro forma compliance with the financial covenants set forth herein
after giving effect thereto, (C) no Event of Default exists as set forth under
“Events of Default” and (D) such indebtedness (including any required
amortization) matures after the Final Maturity Date and has terms (other than
interest rate and other economic terms) no more restrictive than those
applicable to the Loans and (f) other liens to be determined;

 

11



--------------------------------------------------------------------------------

  (vii) limitation on additional debt except for: (a) the Facility, (b) debt
existing and outstanding on the Closing Date, including the other Secured
Obligations (as the same may be refinanced with the same obligors from time to
time on terms no more favorable to the holders of the refinancing obligations
than the obligations being refinanced, including (v) interest rate and
compensation is not increased, (w) the maturity of such debt is not shortened,
(x) there are no additional mandatory prepayments, (y) the Lenders receive the
benefit of any further covenant restrictions, and (z) other limitations to be
agreed), (c) hedging agreements entered into in order to manage exchange rate
risk, (d) any unsecured indebtedness maturing (including any required
amortization) at least twelve months after the Final Maturity Date as long as
such indebtedness has terms (other than interest rate and other economic terms)
no more restrictive than those applicable to the Loans and (e) indebtedness of
the type described in clause (e) of paragraph (vi) above;

 

  (viii) limitation on restrictive agreements and negative pledge clauses;

 

  (ix) restrictions on prepayment and amendments of material debt instruments
(including the other Secured Obligations), with exceptions allowing
prepayment/redemption/repurchase and cancellation of the Amortizing Obligations
after the date which is 30 days after the Closing Date (but no earlier than
January 2, 2010) (a) with permitted retained equity proceeds, (b) in any
exchange of debt for common equity (or preferred equity which is not mandatorily
redeemable or redeemable at the option of the holder thereof prior to the first
anniversary of the Final Maturity Date) of the Company, or (c) other than as set
forth in clauses (a) or (b) above, for aggregate consideration in any fiscal
year that does not exceed $50,000,000, provided that (i) after giving effect
thereto, the Company is in pro forma compliance with the covenants in the loan
documents and has cash and cash equivalents sufficient to pay the next Minimum
Amortization Amount in respect of the Amortizing Obligations, (ii) any such
prepayment/redemption/repurchase is made at a price of 90% of par or less and
(iii) the consideration for such prepayment/ redemption/repurchase is funded by
Realized Proceeds and Excess Cash Flow the Company is permitted to retain or
cash on the Company’s consolidated balance sheet after giving effect to payments
to be made on or about the Closing Date. Any prepayment/redemption/repurchase of
Loans from any Lender shall reduce any Minimum Amortization Amount (but not the
Minimum Amortization Amount owed to any Lender which has not accepted such
prepayment/redemption/repurchase) by the percentage of Loans so
prepaid/redeemed/repurchased. Any prepayment/redemption/repurchase of any other
Amortizing Obligations shall reduce the minimum amortization amounts in respect
of such Amortizing Obligations by the percentage of such Amortizing Obligations
so prepaid. There shall be no restriction on the Company’s ability to offer any
holders with Public Note Obligations outstanding within six months after the
Closing Date the opportunity to exchange those obligations for New Notes;

 

  (x) limitation on hedging transactions;

 

12



--------------------------------------------------------------------------------

  (xi) other covenants as customary for financings of this type.

The Company will be allowed to provide staple financings in connection with
exits of portfolio investments on terms to be agreed in the definitive
documentation.

Conditions

Precedent:

The effectiveness of the Facility will be subject to satisfaction of the
following condition (the date such conditions are satisfied, the “Closing
Date”):

(i) negotiation, execution and delivery of a definitive credit agreement and
related documentation (“Restructured Credit Documentation”), (including
applicable collateral agency and intercreditor agreements, which shall be
satisfactory to the Agent;

(ii) restructuring of the other Secured Obligations, including at least 85% of
the Public Note Obligations, on terms substantially similar to those set forth
herein in each case satisfactory to the Agent;

(iii) payment of all interest, fees and similar amounts accrued through the
Closing Date under the Existing Credit Agreement;

(iv) all fees and invoiced expenses relating to the Restructuring required to be
paid on or before the Closing Date shall have been paid;

(v) all government and third party approvals necessary in connection with the
Restructuring and the continuing operations of the Company and its subsidiaries
shall have been obtained on satisfactory terms. There shall not exist any
action, investigation, litigation or proceeding pending or threatened in any
court or before any arbitrator or governmental authority that could reasonably
be expected to have a material adverse effect on the Company and its
subsidiaries, the Restructuring thereof or any of the other transactions
contemplated hereby.

(vi) the Lenders shall have received a pro forma consolidated balance sheet of
the Company as at the date of the most recent quarterly balance sheet delivered
pursuant to the Existing Credit Agreement and a pro forma statement of
operations for the 12-month period ending on such date, in each case adjusted to
give effect to the consummation of the Restructuring and the financings
contemplated hereby as is such transactions had occurred on such date or on the
first day of such period, as applicable, prepared in accordance with Regulations
S-X and consistent in all material respects with information previously provided
by the Company;

(vii) the Lenders shall have received satisfactory projections through 2013;

(viii) all actions necessary (including obtaining lien searches) to establish
that the Collateral Agent will have a perfected first priority security interest
in the Collateral shall have been taken, and, in connection with real estate
collateral with a value in excess of $10,000,000 in the aggregate, the
Collateral Agent shall have received satisfactory title insurance policies and
other customary documentation to the extent reasonably requested by it;

 

13



--------------------------------------------------------------------------------

(ix) the Agent shall have received such legal opinions (including opinions
(i) from counsel to the Company, and (ii) from such special and local counsel as
may be required by the Agent), certificates (including a solvency certificate of
a duly authorized officer delivered solely in his capacity as an officer),
documents and other instruments as are customary for transactions of this type
or as it may reasonably request;

(x) the completion of the ECAS restructuring; and

(xi) other conditions customary for financings of this nature to be agreed in
the definitive documentation.

MISCELLANEOUS

The Restructured Credit Documentation will contain miscellaneous provisions,
including, without limitation, the following:

Increased Cost/

Capital Adequacy:

If the Lenders are charged fees, expenses or increased costs, due to the
adoption of any law, rule or regulation (including those regarding capital
adequacy), due to a change therein or due to a change in the interpretation or
administration thereof by a government authority, then upon receipt by the
Company of a statement describing such increased costs in reasonable detail, the
Company shall pay such amount charged or compensate for a reduction in the
Lender’s rate of return.

Other Fees and

Expenses:

The Company will pay out-of-pocket expenses incurred by the Agent and the
Arrangers in connection with the Facility and the Restructuring, including
without limitation, all reasonable legal fees incurred in connection with the
negotiation, execution and delivery of this Term Sheet and facility documents.
In addition, the Company will pay the costs and expenses of the Agent, the
Lenders and their affiliates in connection with the enforcement of the
Restructured Credit Documentation.

 

Taxes:

Consistent with the Existing Credit Agreement and similar financings.

Reporting:

 

  (i) Audited annual and unaudited quarterly financial statements of the Company
within (a) 90 days after the end of each fiscal year for annual financial
statements (without a going concern exception for any fiscal year ending after
the Closing Date and without an exception based on scope of the audit), and
(b) 45 days after the end of each fiscal quarter for quarterly financial
statements. No later than 30 days after the end of each fiscal month the Company
shall provide separate monthly reporting consisting of total cash balances and
unrestricted cash and descriptions of asset sales, investments and portfolio
information (delinquency and non-performing asset status), among other things,
in detail satisfactory to the Agent;

 

14



--------------------------------------------------------------------------------

  (ii) written notice by the Company of (a) any development or event (excluding
any litigation involving claims of less than $5,000,000) that could reasonably
be expected to have a material adverse effect on the Company’s or any Credit
Party’s ability to perform its obligations under the Restructured Credit
Documentation or on the Company and its subsidiaries taken as a whole;

 

  (iii) the announcement of any change or possible change in the Company’s
credit rating by Standard & Poors, Moody’s or Fitch;

 

  (iv) written notice by the Company of (a) any material default of the Company
or any of its subsidiaries under any contractual obligation of the Company or
its subsidiaries involving a monetary claim in excess of $25,000,000, or (b) any
order, judgment or decree in excess of $25,000,000 having been entered against
the Company or any of its subsidiaries;

 

  (v) written notice by the Company of the occurrence of any Default within
three business days of actual knowledge of the occurrence;

 

  (vi) written notice of notices of violation from any Governmental Authority;

 

  (vii) annual and quarterly compliance certificate signed by a responsible
officer of the Company certifying, among other things, compliance in all
material respects with the Restructured Credit Documentation and setting forth
supporting calculations;

 

  (viii) certain ERISA reporting; and

 

  (ix) such other information as the Agent on behalf of any Lender may
reasonably request.

 

Documentation:

All documentation prepared in connection with the Facility must be in form and
substance reasonably satisfactory to the Agent, the Lenders and the Company in
accordance with the Lock Up Agreement.

Change of

Circumstances:

The Restructured Credit Documentation will contain customary provisions
protecting the Lenders in the event of the unavailability of funding,
illegality, and funding losses.

 

Indemnification:

The Restructured Credit Documentation will contain standard provisions to
indemnify the Agent, the Arrangers and the Lenders against all losses,
liabilities, claims, damages, or expenses relating to the Loans, the
Restructuring and related transactions, including, without limitation,
reasonable attorney’s fees, settlement costs and other reasonable and related
expenses (except such as result from any indemnitee’s gross negligence or
willful misconduct).

 

Set-Offs:

The Restructured Credit Documentation will contain standard provisions to allow
the Lenders to exercise rights of set-off and to govern sharing of any proceeds
of set-off, including sharing with the holders of other Secured Obligations.

 

15



--------------------------------------------------------------------------------

Release of Claims;

Waiver of Defaults:

The Restructured Credit Documentation will contain a comprehensive release of
claims by the Company in favor of the Agent, the Arrangers, the Lenders and
their respective affiliates, employees, officers, agents and representatives.

The Restructured Credit Documentation will contain a provision waiving defaults
and events of defaults that arose under the Existing Credit Agreement.

Transfers and

Participations:

The Lenders will have the right to assign, transfer or sell participations in
their Loans with the transferability of voting rights relating to participations
limited to changes in principal, rate, fees, and term. Assignments will be
allowed in minimum amounts of $5,000,000 upon payment to the Agent by the
assigning Lender of an assignment fee in the amount of $3,500 and consent of the
Agent (not to be unreasonably withheld) if such assignee is not a Lender or
Lender affiliate. No assignments to a “competitor” of the Company or to Company
or its affiliates shall be permitted. No transfers or participations shall be
permitted from and after October 29, 2009 to and including the date the Lock-Up
Agreement is entered into (the “Lock-Up Execution Date”) and any transfers
after the Lock-Up Execution Date from a consenting lender will require the
transferee to be bound by the consent of the transferor.

 

Changes in GAAP:

Except to the extent specifically stated herein to the contrary, all financial
calculations shall be determined in accordance with GAAP; provided, that, should
GAAP change and either the Company or the Required Lenders shall object to the
application of any such change, then GAAP shall be applied on a basis consistent
with the Company’s most recent financial statements delivered to the Agent and
the Lenders on which no objection was made (until such objection is withdrawn or
the applicable provisions of the Restructured Credit Documentation are amended
by the Company and the Required Lenders), unless such change is required by law
or at the direction of the Securities and Exchange Commission.

 

Governing Law:

State of New York.

 

Confidentiality:

None of the Lenders or any of their respective affiliates (the “Parties”) shall
make or issue any general announcement or other public statement with respect to
the Restructuring or the Facility. The confidentiality provisions of the
Existing Credit Agreement shall apply to the Facility, the Restructuring and
related transactions. Nothing in this paragraph will prevent any Party from
disclosing publicly information that such Party’s counsel in good faith
determines is required by law to be disclosed.

 

Other:

Customary provisions regarding consent to jurisdiction, waiver of jury trial,
service of process and other miscellaneous matters.

 

16



--------------------------------------------------------------------------------

Exhibit A

Total Obligations

 

     Amount

Unsecured Debt Outstanding1

  

Revolving Line of Credit

   $ 1,388.0

Unsecured Private Noteholders

  

Series 2004 A Notes

   $ 82.0

Series 2004 B Notes

     85.0

Series 2005-A Notes

     126.0

Series 2005-B Notes

     75.0

Series 2006-A Notes

     19.7

Series 2006-B Notes

     5.0

Private Noteholders Make-Whole2

     21.6       

Sub-Total

   $ 414.2

Public Bonds

     550.0       

Total Outstanding Debt

   $ 2,352.2

Q2 2009 Interest Rate Swaps MTM3

   $ 63.0

THE COMPANY Letter of Credit to

ECAS SICAR4

   $ 131.0       

Total Obligations

   $ 2,546.2

 

1

Based on 10-Q filed June 30, 2009. Series 2006-A and 2006-B Private Notes
converted to USD at corresponding exchange rates as of June 30, 2009.

2

Make-whole amount calculated as of March 30, 2009.

3

Assumed break fee based on mark-to-market estimate of CMBS, FX and THE COMPANY
CRE CDO swaps as of August 31, 2009.

4

Assuming draw is made to the letter of credit; €89.0 million obligation
converted at exchange rate of 1.47 USD/EUR.



--------------------------------------------------------------------------------

Exhibit B

Aggregate Amortization for Amortizing Obligations Assuming all Public Note
Obligations are exchanged for

New Notes.

 

DATE  

    MINIMUM AMORTIZATION    

AMOUNT

 

    PENALTY AMORTIZATION    

AMOUNT

     

December 31, 2010

  $250,000,000     $300,000,000  

June 30, 2011

  —               87,500,000  

December 31, 2011

  300,000,000     262,500,000  

June 30, 2012

  —               100,000,000  

December 31, 2012    

  350,000,000     300,000,000  

June 30, 2013

  300,000,000     350,000,000  

Final Maturity

  Balance      

A basket of $200 million (in the aggregate) may be used, at the Company’s
option, to defer future Minimum Amortization Amounts (but not Penalty
Amortization Amounts) in respect of the Amortizing Obligations, of which no more
than $100 million may be used for 2010 minimum amortization. If the Company
defers a payment of any Minimum Amortization Amount in 2010, it shall pay a
deferral fee of 1.00% on the aggregate amount of the Amortizing Obligations
outstanding on December 31, 2010, after giving effect to amortization payments
made on such date. Such deferrals shall in no event cause the aggregate
cumulative amount of principal amortization, inclusive of the Closing Payment,
to be less than $1.65 billion on June 30, 2013.



--------------------------------------------------------------------------------

Exhibit B

 

Bank/Investor

   Principal
Amount of
Claims

BANK LEUMI USA

   $ [******]

BANK OF AMERICA

   $ [******]

BANK OF COMMUNICATIONS

   $ [******]

BANK OF EAST ASIA, LIMITED NEW YORK BRANCH

   $ [******]

BAYERISCHE HYPO UND VEREINSBAN

   $ [******]

BB&T

   $ [******]

BMO CAPITAL MARKETS FINANCING, INC.

   $ [******]

CATHAY UNITED BANK

   $ [******]

CHANG HWA COMMERCIAL BANK

   $ [******]

CITICORP NORTH AMERICA INC

   $ [******]

CITIZENS BANK OF PENNSYLVANIA

   $ [******]

CREDIT SUISSE CAYMAN ISLANDS B

   $ [******]

FIRST COMMERCIAL BANK, NEW YORK AGENCY

   $ [******]

FORTIS BANK SA/NV, NEW YORK BRANCH

   $ [******]

GOLDMAN SACHS LENDING PARTNERS

   $ [******]

HSBC BANK USA, NATIONAL ASSOC

   $ [******]

JPMORGAN CHASE

   $ [******]

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. CHICAGO BRANCH

   $ [******]

MEGA INTERNATIONAL COMMERCIAL BANK SILCON VALLEY BRANCH

   $ [******]

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH

   $ [******]

MORGAN STANLEY BANK, NA

   $ [******]

Confidential Treatment Requested by American Capital, Ltd.

ACAS — 0005



--------------------------------------------------------------------------------

PNC BANK

   $ [******]

REGIONS BANK

   $ [******]

ROYAL BANK OF CANADA

   $ [******]

SOCIETE GENERALE

   $ [******]

SOVEREIGN BANK

   $ [******]

SUNTRUST BANK

   $ [******]

TAIPEI FUBON COMMERCIAL BANK

   $ [******]

TAIWAN BUSINESS BANK

   $ [******]

UBS AG STAMFORD

   $ [******]

UNION BANK OF CALIFORNIA

   $ [******]

WACHOVIA BANK, N.A.

   $ [******]

WESTLB AG, NY BRANCH

   $ [******]

Confidential Treatment Requested by American Capital, Ltd.

ACAS — 0006